Whitfield, C. J.,
delivered the opinion of the court.
The sole question in this ease is this: Does the statute apply to a case in which the land is not substantially inclosed, either by a fence or other natural objects taking the place of a fence? *643The statute is one visiting a penalty, and must be strictly construed ; and we think that it is perfectly clear that this penalty cannot be recovered unless the land was substantially inclosed as indicated. The instructions numbers two, five, and six, were correct propositions of law, and should have been given on the facts shown in this record.

Reversed and remanded.